Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/21 and 8/26/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 2, 4, 6-10, 12, and 17-21 are objected to because of the following informalities:  
Claims 1, 6, 7, 10, 17-21 recite the limitation: “the pump” but should read – the piezo-electric pump--. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 2 recites the limitation: “a up-lock hook movable between and unlocking position” but should read – a up-lock hook movable between a locking and unlocking position”--. Examiner notes that this change is for the purpose of placing the sentence in proper grammatical condition without a locking added the up-lock hook would not be capable of moving between positions. Appropriate correction is required.
Claim 2 recites the limitation: “the hook”  in several places within the claim but should read – the up-lock hook”--. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 9 recites the limitation: “the lock stay” in several locations but should read – the multi linkage lock stay--. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim.
Claim 9 recites the limitation: “the side stay” in several locations but should read – the multi linkage side stay--. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 10 recites the limitation “the hydraulic circuit” in line 4, but should read – the hydraulic supply circuit --. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 12 recites the limitation “the hydraulic circuit” in line 1, but should read – the hydraulic supply circuit --. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 12 recites the limitation “ the check valve” in line 4, but should read –the choke check valve--. Examiner notes that this change should be made to maintain consistency throughout the claim, improve clarity, and remove potential confusion from the claim. Appropriate correction is required.
Claim 14 recites the limitation “the electro-hydraulic actuator piston” but should read – the electro-hydraulic actuator actuation piston--. Examiner notes that this change should be made to eliminate the potential lack of clarity found in the wording of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the biasing force" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that although there has been a discussion of a biasing member that bias the electro-hydraulic actuator, there has been no mention of a biasing force and if said biasing force is a result of the biasing member. 
Claims 2- 8 and 22 are also rejected based off their dependency of independent claim 1. 
Claim 2 recites the limitation “the swept volume” in line 6. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a swept volume prior to the recited limitation in line 6. 
Claim 8 recites the limitation “the accumulator” in line 2. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of an accumulator prior to this recitation. Examiner notes that claim 4 does recite “an accumulator” but claim 8 does not depend from claim 4, it is unclear of the Applicant intended for claim 8 to depend from claim 1, but a quick correction to eliminate the 112(b) rejection of this claim would be to modify the dependency of claim 8 to depend from either claim 4 or 5.
Claim 9 recites the limitation “the second part” in line 19. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a second part prior to this recitation. Claims 10-21 are also rejected based off their dependency of independent claim 9.
Claim 9 recites the limitation “the unlocking condition” in line 27. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of an unlocking condition prior to this recitation. Claims 10-21 are also rejected based off their dependency of independent claim 9.
Claim 9 recites the limitation “the lock stay actuator” in line 29-30. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a lock stay actuator prior to this recitation. Claims 10-21 are also rejected based off their dependency of independent claim 9.
Claim 10 recites the limitation “the accumulator” in line 4. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a “an accumulator” prior to this recitation. Claim 11 is also rejected based off its dependency of rejected claim 10. 
Claim 14 recites the limitation “the rod piston” in line 7. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a “a rod piston” prior to this recitation. Claim 15 is also rejected based off its dependency of rejected claim 14.
Claim 15 recites the limitation “the passive chamber” in line 2. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a “a passive chamber” prior to this recitation. Examiner notes that claim 10 does recite “a passive chamber ” but claim 15 does not depend from claim 10, it is unclear of the Applicant intended for claim 15 to depend from claim 10, but a quick correction to eliminate the 112(b) rejection of this claim would be to modify the dependency of claim 15 to depend from claim 10. 
Claim 21 recites the limitation “the accumulator” in line 2. . There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a “an accumulator” prior to this recitation
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano, Japanese Patent Publication JP 2009047237 (hereinafter “Okano”) in view of Mori, European Patent Publication EP 2003056A2 (hereinafter “Mori”).
In Reference to Claim 1: 
Okano discloses an aircraft landing gear assembly comprising: a first part (not shown but inherently attached to eye of the piston rod, when the actuator is part of the landing gear) ; a second part (not shown but inherent given the environment the actuator is located; See paragraph [0002-0003] which discusses the use of this actuator in an aircraft landing gear system), the second part being movably mounted with respect to the first part; a single acting electro-hydraulic actuator (Figure 1; See, Paragraph [0021-022] which discusses the actuator has being a single acting type actuator) coupled between the second part (attached to one of the eyes) and a first anchor point (attached to the second eye), the electro-hydraulic actuator comprising a cylinder (41) defining a bore and a piston and rod assembly (42 and 42a) slidabley mounted with the bore and an active chamber (37) within which an increase in fluid pressure causes the electro-hydraulic actuator to change during a first phase between a first and second extension state to move the second part relative to the first part;  wherein the electrohydraulic actuator comprises or is coupled to a hydraulic fluid supply circuit (See, Figure 3-6 which illustrates the fluid circuit in more detail); wherein the electro-hydrualic actuator comprises a resilient member (32) configured to bias the actuator to change from the second extension state to the first extension state, the biasing force being lass than that applied by the pump during the first phase to cause the elector hydraulic actuator to change between the first and second extension states to move the second part relative to the first part (Examiner notes that it is inherent for the spring force of the resilient biasing member of Okano to be less than the force of the pump other wise the actuator would not be able to extend as discussed in the specification and illustrated in the drawings between figure 3 and 4). 
Okano fails to disclose wherein the hydraulic fluid supply circuit comprises a piezo electric pump operable to supply pressurized fluid to the active chamber to change the electro hydraulic actuator between first and second extension states.
However, in the same field of endeavor, electrohydraulic actuators in aeronautical machines, Mori discloses a hydraulic circuit featuring an electro-hydraulic actuator wherein said circuit receives pressurized fluid to the active chamber of the actuator by a piezo-electric pump for the purpose of reducing the weight and size of the circuit by using a traditional pump. See, Paragraph [0045].	It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Okano, specifically by replacing the pump of Okano, with that of a piezo-hydraulic pump as taught by Mori (See again, Paragraph [0045]) because such a modification would allow for a reduction in the pump size and weight thereby improving on fuel economy. In addition, the modification would also provide additional benefits of reducing the moving parts and the amount of energy required to active the pump.  
In Reference to Claim 3: 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify the system of Okano to operate wherein the assembly is configured such that the second part can be moved relative to the first put with an input of less than or equal to 500 watts because it is well known that with the modification to a piezo electric pump, that such a pump requires significantly less energy than the traditional magnet type pump utilized in these type of fluid circuits. In addition, Examiner has reviewed Applicant’s specification and the limitation require the input of less than or equal to 500 watts, while mentioned, does not discuss a specific advantage beyond what is commonly known by a person having ordinary skill in the art. Therefore the selection of operating under an input of 500 watts is merely a design choice which a person having ordinary skill in the art would arise to in an attempt to make the system more efficient by reducing the amount of energy required to make the hydraulic circuit operational. 
In Reference to Claim 4: 
Okano further discloses an accumulator (10) for storing hydraulic fluid, the accumulator being provided in fluid communication with the pump (3).
In Reference to Claim 5: 
Okano further disclose wherein the accumulator (10) is dedicated to the elector-hydraulic actuator.  See, Figure 1 which illustrates the accumulator is sent to the pump and the only output is then to the actuator.
In Reference to Claim 6: 
Okano further discloses wherein the pump (3) is dedicated to the electro-hydraulic actuator. See, Figure 1 and 4. 
In Reference to Claim 7 and 8: 
Okano further discloses wherein the elector hydraulic actuator (Figure 1), pump, and accumulator are formed at least partially contained within a housing. Examiner notes that it is inherent that the pump, accumulator, and actuator are all partially housed within a housing because all of said components are found in a landing gear actuator apparatus (as discussed in Paragraph [0002-0003]) which is housed inside the airplane during periods of flight. 
Allowable Subject Matter
	Claim 2 would be allowable if rewritten to overcome the rejection(s) of double patent rejection and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the use of “an up-lock hook movable between and unlocking condition, the second part comprising the hook, where the hook is outside the swept volume of the up-lock formation as the main strut moves between the deployed and stowed conditions, and a locking condition, where the hook is at least partially within the swept volume of the up-lock formation such that the hook can engage with the up-lock formation to hold the main strut in the stowed condition, wherein the electro-hydraulic actuator comprises an up-lock actuator coupled between the hook and an up-lock anchor point such that as the electro- hydraulic actuator changes between first and second extension states” as recited in claim 2. 
Claim 9-21 would be allowable if rewritten to overcome the rejection(s) of double patent rejection and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to “wherein the electro-hydraulic actuator is arranged during the first phase to apply an unlocking force to the lock stay to change the lock stay from the locking condition to the unlocking condition, and wherein the assembly further comprises a retraction actuator arranged to move the main strut between the deployed and stowed conditions, wherein once the lock stay actuator has attained the second extension state, operation of the retraction actuator biases the lock stay actuator to change during a second phase to a third extension state in which the main strut is in the stowed condition” as recited at the end of claim 9. Claims 10-21 are also allowable based off their dependency and correction of any 112(B) rejections recited above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 12,12,13, 6, 7, 7, and 8-11 respectively, of U.S. Patent 11,180,244.
Although the claims are not identical, they are not patentably distinct from one another. The application claims are broader in at least one aspect. 
For Claim 1: 
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims
Patent claim 12
Application claim 1
An aircraft landing gear assembly comprising: 

a first part; 

a second part, the second part being movably mounted with respect to the first part;

 an electro-hydraulic actuator coupled between the second part and a first anchor point, 

the actuator comprising a cylinder defining a bore and a piston and rod assembly slidably mounted within the bore and an active chamber within which an increase in fluid pressure causes the actuator to change during a first phase between first and second extension states to move the second part relative to the first part, 


wherein the electro-hydraulic actuator comprises or is coupled to a hydraulic fluid supply circuit comprising a piezo-electric pump operable to supply pressurized fluid to the active chamber to change the actuator between first and second extension states, 


wherein the hydraulic fluid supply circuit comprises an accumulator for storing hydraulic fluid, the piezo-electric pump being arranged to draw hydraulic fluid from the accumulator, and wherein the hydraulic fluid supply circuit comprises a flow restrictor disposed in parallel with the piezo-electric pump.

 wherein the actuator is a single acting actuator.

 wherein the actuator further comprises a resilient biasing member configured to bias the actuator to change from the second extension state to the first extension state, the biasing force being less than that applied by the pump during the first phase to cause the actuator to change between first and second extension states to move the second part relative to the first part.
An aircraft landing gear assembly comprising: 

a first part; 

a second part, the second part being movably mounted with respect to the first part; 

a single acting electro-hydraulic actuator coupled between the second part and a first anchor point, 

the electro-hydraulic actuator comprising: a cylinder defining a bore and a piston and rod assembly slidably mounted within the bore and an active chamber within which an increase in fluid pressure causes the electro-hydraulic actuator to change during a first phase between first and second extension states to move the second part relative to the first part, 

wherein the electro-hydraulic actuator comprises or is coupled to a hydraulic fluid supply circuit comprising a piezo-electric pump operable to supply pressurized fluid to the active chamber to change the electro-hydraulic actuator between first and second extension states, and 













wherein the electro-hydraulic actuator comprises a resilient biasing member arranged to bias the electro-hydraulic actuator to change from the second extension state to the first extension state, the biasing force being less than that applied by the pump during the first phase to cause the electro-hydraulic actuator to change between first and second extension states to move the second part relative to the first part.


Thus, it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 12 with respect to the broadening aspect.
For dependent claim 2, the recited limitations are contained in patent claims 13, respectively. 
For dependent claim 22, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to have an aircraft included one or more landing gear assemblies as recited in patent claim 12 because as recited in the preamble of claim 12, the intention of the system is to be used in an aircraft landing gear. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745